Case 2:21-cv-01794-CBM-MRW Document 12-1 Filed 03/22/21 Page 1 of 4 Page ID #:64




    1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       Shon Morgan (Bar No. 187736)
    2  (shonmorgan@quinnemanuel.com)
       John W. Baumann (Bar No. 288881)
    3  jackbaumann@quinnemanuel.com
       865 South Figueroa Street, 10th Floor
    4 Los Angeles, California 90017-2543
      Telephone: (213) 443-3000
    5 Facsimile: (213) 443-3100
    6 Attorneys for Defendant Epson America,
      Inc.
    7
    8
    9                             UNITED STATES DISTRICT COURT
   10                           CENTRAL DISTRICT OF CALIFORNIA
   11 JOHN GALGON, individually and on           CASE No. 2:21-cv-01794-CBM-MRW
      behalf of all others similarly situated,
   12
   13                        Plaintiffs,         DECLARATION OF SIRANUSH
                                                 ARABIAN IN SUPPORT OF
   14                                            DEFENDANT EPSON AMERICA
                       vs.                       INC.’S MOTION TO COMPEL
   15                                            ARBITRATION AND STAY
        EPSON AMERICA, INC.,                     PROCEEDINGS
   16
   17                        Defendant.          Date:      April 20, 2021
                                                 Time:      10:00 a.m.
   18                                            Judge:     Hon. Consuelo B.
                                                            Marshall
   19                                            Courtroom: 8B
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                          Case No.   2:21-cv-01794-CBM-MRW
        OF OF MOTION
                                                                DECLARATION
Case 2:21-cv-01794-CBM-MRW Document 12-1 Filed 03/22/21 Page 2 of 4 Page ID #:65




                    DECLARATION OF SIRANUSH ARABIAN

        I, SIRANUSH ARABIAN, declare as follows:

        1.      I am the Director, Service and Support Operation for Epson America,

  Inc. (hereinafter, “Epson”).     I make this declaration of personal, firsthand

  knowledge, and if called and sworn as a witness, I could and would testify

  competently hereto.

        2.      I have worked for Epson in various service and support positions

  since December 1993. I have held the role of Director, Service and Support

  Operation since August 2017. In this role, I have access to and have reviewed

  Epson’s records and other documents that provide the basis for my statements

  herein.    Through this review and through the course of my regular duties as

  Director, Service Support Operation, I have personal knowledge of the facts stated

  herein.

        3.      Attached hereto as Exhibit 1 is a true and correct copy of the Epson

  End User Software License Agreement (“software license”), which remained in

  effect from 2016 through today. The terms of the arbitration agreement set forth in

  Paragraph 14 of the software license did not change during that period. Exhibit 1

  was kept in the ordinary course of Epson’s business and retrieved from Epson’s

  records system.




                                           2
Case 2:21-cv-01794-CBM-MRW Document 12-1 Filed 03/22/21 Page 3 of 4 Page ID #:66




        4.     Throughout this period, users setting up an Epson printer have been

  required to view the software license as part of the set-up process—the software

  license is automatically displayed for the users to see during this process. The

  users are required to click a bubble that appears immediately after the displayed

  software license (just beneath the text of the license) to signify their agreement to

  the terms of the software license.

        5.     Attached hereto as Exhibit 2 is a true and correct copy of the Epson

  End User Software License Agreement (“Updater EULA”) that accompanied the

  software updates in effect for, among others, the Epson XP-640 Expression

  Premium Wireless Color Photo Printer with Scanner & Copier. Exhibit

  2 was kept in the ordinary course of Epson’s business and retrieved from Epson’s

  records system.

        6.     The Updater EULA remained in effect throughout 2019 and 2020

  (and through today) and the terms of the arbitration agreement set forth in

  Paragraph 22 of the Updater EULA did not change during that period.

        7.     To install software updates on (among others) the printer listed in

  Paragraph 5 above, users were required to view the Updater EULA, which was

  automatically displayed for the users to see, and the users were required to click,

  immediately after the displayed Updater EULA (just beneath the text of the

  Updater EULA), to signify their agreement to its terms.


                                            3
Case 2:21-cv-01794-CBM-MRW Document 12-1 Filed 03/22/21 Page 4 of 4 Page ID #:67
